DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 8/23/2022 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The request, however, lacks the fee required by 37 CFR 1.17(e) and/or the submission required by 37 CFR 1.114. Accordingly, the RCE is improper and any time period running was not tolled by the filing of the improper request.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
The amendment filed 8/23/2022 has been entered. Claims 1,3-12, 15-16, and 18-23 remain pending in the application. 
Response to arguments
Applicant’s arguments regarding the 35 USC 103 rejection of claims 1,3-12, 15-16, and 18-23, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Publication 20200196725 by Tonelli, below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the “fifth outward facing surface” and “sixth outward facing surface” which lacks enablement as the specification does not disclose this subject matter. However the disclosure fails to set forth “fifth outward facing surface” and “sixth outward facing surface”. Applicant should amend the claims to remove the undisclosed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 6070888 issued to Wang (Here forth “Wang”) in view of US Publication 20150021132 by Sijmons (Here forth “Sijmons”) and US Publication 20200196725 by Tonelli (Here forth “Tonelli”) .
Regarding claim 1, Wang disclose: A suitcase (Fig 1, suitcase 6) comprising:
[Not taught: a suitcase with expressly two shells] and an extendable trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), the trolley handle assembly including: a pair of extrusion assemblies (Fig 3, There are two of each of the major extrusions 12 and 13, and miner extrusion 14), wherein each extrusion assembly includes a major extrusion (Fig 3, major extrusions 12 and 13) and a minor extrusion (Fig 3, minor extrusion 14), wherein the minor extrusion is nested within a central opening of the major extrusion (Fig 3, the minor extrusion 14 nests inside major extrusion 13), and slidably engaged with the major extrusion (Column 2, lines 51-53); a grip portion (Fig 3, grip 15) connected to the minor extrusion of each of the pair of extrusion assemblies (Fig 3, the grip 15 is attached to the pair of minor extrusions 14), wherein each extrusion assembly is at least partially secured to the base by a plurality of mounting clips (Fig A, each clip is secured within a pocket), [Not taught: wherein the plurality of mounting clips are secured to a fifth outward facing surface within a trolley handle recess that is positioned along the bottom portion of the base, wherein the trolley handle recess is offset below a sixth outward facing surface of the bottom portion].

    PNG
    media_image1.png
    550
    676
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 6 of Wang
Wang does not expressly disclose a trolley recess and mounting clips being within.
Tonelli discloses a similar suitcase wherein the plurality of mounting clips (Fig 1, mounting clips 17) are secured to a fifth outward facing surface (Fig 1, surface of base 2 where mounting clips 17 attach to is the fifth outward facing surface) within a trolley handle recess (Fig 3, the recess is the area the handle and plate 16 fit into; the mounting clips are evenly spaced apart; the trolley handle recess has a depth that is greater than a thickness of the major extrusion 4 of the handle) that is positioned along the bottom portion of the base (Fig 3, mounting clips 17 are attached along bottom portion of the base), wherein the trolley handle recess is offset below a sixth outward facing surface of the bottom portion (Fig 2, the surface under the plate 16 parallel with the grip of the handle 4 within the recess is the sixth outward facing surface; the recess is offset below the sixth outward facing surface).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang and Tonelli before them, when the application was filed, to have the modified the suitcase of Wang to have the mounting clips located within the recess trolley handle recess, as taught by Tonelli, to advantageously hold the handle within the recess thereby protecting the handle.
Wang as modified does not expressly disclose two shell structures. 
Sijmons discloses a similar luggage system wherein a base, the base (Fig B) including: a first shell structure (Fig B) having a first side (Fig B) and a second side (Fig B) opposite the first side (Fig B), wherein the first shell structure (Fig B) has a first end (Fig B) and a second end (Fig B) and wherein the first shell structure (Fig B) has a first outward facing surface (Fig B) and a second outward facing surface (Fig B), wherein the second outward facing surface (Fig B)  is offset a first fixed distance from the first outward facing surface (Fig B); a bottom portion (Fig B) connected to a first end (Fig B) of the first shell structure (Fig B); a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Fig B) and the bottom portion (Fig B); a lid (Fig B)  rotatably connected to the base (Paragraph 42 line 5-6, the hinge allows for a rotable connection), the lid including: a second shell structure (Fig B) having a third side (Fig B)  and a fourth side (Fig B) opposite the third side (Fig B), the second shell structure having a third end (Fig B) and a fourth end (Fig B); wherein the second shell structure has a third outward facing surface (Fig B)  and a fourth outward facing surface (Fig B), wherein the fourth outward facing surface is offset a second fixed distance from the third outward facing surface (Fig B); a top portion (Fig B) connected to a third end of the second shell structure (Fig B);
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Sijmons before them, when the application was filed, to have the modified the modified suitcase of Wang to include two shell structures, as taught by Sijmons, to advantageously allow the user to store items within the suitcase and open and close to access items.


    PNG
    media_image2.png
    772
    1184
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 1 of Sijmons
Regarding claim 3, Wang includes all of the limitations including wherein the mounting clips of the plurality of mounting clips are evenly spaced apart within the trolley handle recess (see detailed description of mounting clips located in recess in claim 1).
Regarding claim 4, Wang includes all of the limitations including wherein each mounting clip is secured within a pocket located within the recess (see detailed description of the rejection of claim 1).
Regarding claim 5, Wang further discloses: wherein each mounting clip (Fig 1, clip 17) of the plurality of mounting clips (Fig 1) include a central body (Fig A) with a top end (Fig A), a bottom end (Fig A), a front side (Fig A), a rear side (Fig A), and an outer spring arm (Fig 5-6, the central bodies and bottom ends behave as a spring arms).
Regarding claim 6, Wang further discloses: wherein the major extrusion (Fig 9, major extrusion 12 and 13) includes a plurality of receivers (Fig A, receivers receive the major extrusion as they are attached to the major extrusions via elements 2 and 20, and have a pocket for mounting clip to engage to), and wherein the outer spring arm (Fig A) of one of the plurality of mounting clips (Fig A shows two mounting clips which defines a plurality of clips) engages a first receiver of the plurality of receivers to secure the major extrusion to the base (Fig A, 5-6, the receivers secure the mounting clips which secure the major extrusion to the base).
Regarding claim 7, Wang further discloses: wherein a number of receivers is equal to a number of outer spring arms on each mounting clip (Fig A, the number of receivers is equal to a number of the spring arms that consist of the central bodies and bottom ends).
Regarding claim 8, Wang further discloses: wherein a bottom cap (Fig 1, bottom cap 112) is attached to the trolley handle recess (detailed description above, the whole telescopic handle assembly is located within the recess) and contacts the major extrusion to prevent the major extrusion (Fig 1, cap 112 acts as a cap that prevents the major extrusion 12 from interfering with wheels 111) from moving in a direction toward a plane created by axes of a plurality of wheels (Fig 1, as the cap prevents the extrusion from interfering from wheels, it will not move in a direction toward a plane created by axis 11 of a plurality of wheels).
Regarding claim 15,  Wang discloses: A suitcase (Fig 1, suitcase 6) comprising: [Not taught: a suitcase with expressly two shells] and an extendable trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), the trolley handle assembly including: a pair of extrusion assemblies (Fig 3, There are two of each of the major extrusions 12 and 13, and miner extrusion 14), wherein each extrusion assembly includes a major extrusion (Fig 3, major extrusions 12 and 13) and a minor extrusion (Fig 3, minor extrusion 14), wherein the minor extrusion is nested within a central opening of the major extrusion (Fig 3, the minor extrusion 14 nests inside major extrusion 13), and slidably engaged with the major extrusion (Column 2, lines 51-53); a grip portion extending between the pair of extrusion assemblies connecting the pair of extrusion assemblies (Fig 3, the grip 15 is attached to the pair of minor extrusions 14), wherein a first extrusion assembly of the pair of extrusion assemblies is at least partially secured to the base by a first plurality of mounting clips (Fig A) that are mounted to the base and a second extrusion assembly of the pair of extrusion assemblies is at least partially secured to the base by a second plurality of mounting clips that are mounted to the base (Fig A and 3, the clips are mounted on the outward surface of the bottom portion of the base); and wherein each mounting clip of the first plurality of mounting clips (Fig A) and the second plurality of mounting clips (Fig 3) includes a central body (Fig A) with a top end (Fig A), a bottom end (Fig A), a front side (Fig A), a rear side (Fig A), and a spring arm (Fig 5-6, the central bodies and bottom ends behave as a spring arms), [Not taught: wherein the first plurality of mounting clips are attached to the base within a first trolley handle recess that is positioned along a third outward facing surface of the bottom portion of the base, wherein the first trolley handle recess and the second trolley handle recess are off set below the third outward facing surface of the bottom portion].
Wang does not expressly disclose a trolley recess and mounting clips being located within.
Tonelli discloses a similar suitcase wherein the first plurality of mounting clips are attached to the base within a first trolley handle recess (Fig 1, mounting clips are located within the recess of the base; the first and second trolley recesses are parallel; the trolley handle recess has a depth that is greater than a thickness of the major extrusion 4) that is positioned along a third outward facing surface of the bottom portion (Fig 1) of the base, wherein the first trolley handle recess and the second trolley handle recess are off set below the third outward facing surface of the bottom portion (Fig 1).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang and Tonelli before them, when the application was filed, to have the modified the suitcase of Wang to have the mounting clips located within the recess trolley handle recess, as taught by Tonelli, to advantageously hold the handle within the recess thereby protecting the handle.
Wang as modified does not expressly disclose two shell structures. 
Sijmons discloses a similar luggage system wherein a base, the base (Fig B)  including: a first shell structure (Fig B) having a first side (Fig B) and a second side (Fig B)  opposite the first side (Fig B), wherein the first shell structure (Fig B) has a first end (Fig B) and a second end (Fig B) and wherein the first shell structure (Fig B) has a first outward facing surface (Fig B) and a second outward facing surface (Fig B); a bottom portion (Fig B) connected to a first end (Fig B) of the first shell structure (Fig B); a first interior void (Fig B) defined by the first shell structure (Fig B) and the bottom portion (Fig B); a lid (Fig B) rotatably connected to the base (Paragraph 42 line 5-6, the hinge allows for a rotable connection), the lid including: a second shell structure (Fig B)having a third side (Fig B) and a fourth side (Fig B) opposite the third side (Fig B), the second shell structure (Fig B) having a third end (Fig B) and a fourth end (Fig B); a top portion (Fig B) connected to a third end of the second shell structure (Fig B);
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Sijmons before them, when the application was filed, to have the modified the modified suitcase of Wang to include two shell structures, as taught by Sijmons, to advantageously allow the user to store items within the suitcase and open and close to access items.
Regarding claim 16, Wang discloses: wherein each pair of extrusion assemblies (Fig 11, each extrusion level has two extrusions) further includes a tertiary extrusion (Fig 4, there are 3 extrusion levels so a tertiary extrusion exists) that is nested within a central opening of the minor extrusion, and slidably engaged with the minor extrusion (Column 2, lines 51-53; Fig 4, each of the extrusion levels fit within the central opening of each larger extrusion level).
Regarding claim 18, Wang as modified includes all of the limitations including wherein the first trolley handle recess is substantially parallel to the second trolley handle  recess (See the detailed description of the rejection of claim 15).
Regarding claim 19, Wang further discloses: wherein a first bottom cap (Fig 1, bottom cap 112) is positioned in the first trolley handle recess (detailed description above, the whole telescopic handle assembly is located within the recess) and contacts the major extrusion of the first extrusion assembly to prevent the major extrusion from moving within the first trolley handle recess in a direction toward a plane created by axes of a plurality of wheels (Fig 1, cap 112 acts as a cap that prevents the major extrusion 12 from interfering with wheels 111; as the cap prevents the extrusion from interfering from wheels, it will not move in a direction toward a plane created by axis 11 of a plurality of wheels), and wherein the first bottom cap includes an opening in a bottom (Column 2 lines 49-50; the sleeve has an opening on bottom end as extrusion can be inserted from either end).
Regarding claim 21, Wang as modified includes all of the limitations including wherein the trolley handle recess has a depth that is greater than a thickness of the major extrusion (See the detailed description of the rejection of claim 1).  
Regarding claim 22, Wang as modified includes all of the limitations including wherein the trolley handle recess has a depth that is greater than a thickness of the major extrusion (See the detailed description of the rejection of claim 1).  
Regarding claim 23, Wang as modified includes all of the limitations including wherein the first trolley handle recess has a depth that is greater than a thickness of the major extrusion of the first extrusion assembly (See the detailed description of the rejection of claim 15).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Wang, Tonelli and Sijmons, in view of US Patent 6338586 issued to Kuo (here forth “Kuo”).
Regarding claim 9, Wang further discloses wherein the trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20). But Wang as modified does not expressly disclose a bushing. Kuo discloses a similar luggage system which further comprises a major bushing (Fig 1, bushing 21) positioned between the major extrusion (Fig 1, major extrusion 2) and the minor extrusion (Fig 1, minor extrusion 1), wherein the major bushing includes an upper lip that contacts an end surface of the major extrusion and a central opening that receives the minor extrusion, and wherein the upper lip has a plurality of inward facing grooves (Fig 1 shows a busing 21 that includes a lip on the bottom portion that contacts the major extrusion 2 and has an opening through which minor extrusion 1 fits).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Kuo before them, when the application was filed, to have the modified the suitcase of the modified Wang to include a bushing between the major and minor extrusion, as taught by Kuo, to advantageously attach the major and minor extrusions which are different perimeters, allowing a smoother transition between the major or minor extrusions.
Regarding claim 20, Wang further discloses: wherein the first extrusion assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20). 
Wang as modified does not expressly disclose a bushing. 
Kuo discloses a similar luggage system which further includes a major bushing (Fig 1, bushing 21) positioned between the major extrusion (Fig 1, major extrusion 2) and the minor extrusion (Fig 1, minor extrusion 1), wherein the major bushing includes an upper lip that contacts an end surface of the major extrusion and a central opening that receives the minor extrusion, and wherein the upper lip has a plurality of inward facing grooves (Fig 1 shows a busing 21 that includes a lip on the bottom portion that contacts the major extrusion 2 and has an opening through which minor extrusion 1 fits).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Kuo before them, when the application was filed, to have the modified the suitcase of the modified Wang to include a bushing between the major and minor extrusion, as taught by Kuo, to advantageously attach the major and minor extrusions which are different perimeters, allowing a smoother transition between the major or minor extrusions.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable by Wang in view of Tonelli, Sijmons and view of US Patent 6619448 issued to Wang (Here forth “Wang K”).
Regarding claim 10, Wang discloses: A suitcase (Fig 1, suitcase 6)  comprising: [Not taught: a suitcase with expressly two shells] and an extendable trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), the trolley handle assembly including: a pair of extrusion assemblies, wherein each extrusion assembly includes a major extrusion and a minor extrusion (Fig 3, There are two of each of the major extrusions 12 and 13, and miner extrusion 14), wherein the minor extrusion (Fig 3, miner extrusion 14)is nested within a central opening of the major extrusion (Fig 3, the minor extrusion 14 nests inside major extrusion 13), and slidably engaged with the major extrusion (Column 2, lines 51-53); a grip portion (Fig 3, grip 15) connected to the minor extrusion of each of the pair of extrusion assemblies (Fig 3, the grip 15 is attached to the pair of minor extrusions 14), wherein the grip portion (Fig 3, grip 15) includes [Not taught: a release button] for the trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), wherein the grip portion includes release button (Fig 3, the release button is located on grip portion) [Not taught: a rack, pinion gear within grip portion allowing handle assembly to extend or contract],
wherein one of the extrusion assemblies is at least partially secured to the base by a plurality of mounting clips (Fig A) [Not taught: that are mounted within a trolley handle recess that is positioned along the bottom portion of the base, wherein the trolley handle recess is offset below an exterior surface of the bottom portion].
Tonelli discloses a similar suitcase wherein mounting clips (Fig 1, mounting clips 17) are mounted within a trolley handle recess (Fig 3, the recess is the area the handle and plate 16 fit into; the mounting clips are evenly spaced apart; the trolley handle recess has a depth that is greater than a thickness of the major extrusion 4 of the handle)that is positioned along the bottom portion of the base (Fig 1), wherein the trolley handle recess is offset below an exterior surface of the bottom portion (Fig 1)
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang and Tonelli before them, when the application was filed, to have the modified the suitcase of Wang to have the mounting clips located within the recess trolley handle recess, as taught by Tonelli, to advantageously hold the handle within the recess thereby protecting the handle.
But Wang as modified does not expressly disclose two shell structures. 
Sijmons discloses a similar luggage system wherein a base (Fig B), the base including a first shell structure (Fig B) having a first side (Fig B) and a second side (Fig B) opposite the first side (Fig B), wherein the first shell structure (Fig B) has a first end (Fig B) and a second end (Fig B) and a bottom portion (Fig B) connected to a first end (Fig B) of the first shell structure (Fig B); a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Fig B) and the bottom portion (Fig B); a lid rotatably connected to the base (Fig B), the lid including: a second shell structure (Fig B) having a third side (Fig B) and a fourth side opposite the third side (Fig B), the second shell structure (Fig B) having a third end (Fig B) and a fourth end (Fig B); a top portion (Fig B) connected to a third end (Fig B) of the second shell structure (Fig B);
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Sijmons before them, when the application was filed, to have the modified the modified suitcase of Wang to include two shell structures, as taught by Sijmons, to advantageously allow the user to store items within the suitcase and open and close to access items.
Wang as modified does not expressly disclose a rack and pinion gear. 
Wang K discloses a similar luggage system with a release button (Fig 5, release button 223) actuates a rack (Fig 5, rack 52) and pinion gear assembly (Fig 5, pinion gear assy 68) located within the grip portion (Fig 5, the rack and pinion are in the handle that is within the handle and therefore is also part of the grip portion; each pinion assembly has a pair of rack gear members in each tube on each side of the gripping portion of handle; Fig 5, pinion gear assy 68,  each rack gear portion  engages a pinion gear to equalize movement of the rack gear members Column 2 lines 65-37 and Column 3, 1-3) to allow the trolley handle assembly to extend or contract (Fig 8--9).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Wang K before them, when the application was filed, to have the modified the modified suitcase of Wang to include a rack and pinion gear, as taught by Wang K, to advantageously allow the user to expand and contract the handle such that the handle can lock at the correct position and not move.
Regarding claim 11, Wang as modified includes all of the limitations including, wherein the rack and pinion gear assembly  includes a pair of rack gear members (See detailed description of the rejection of claim 10), wherein each rack gear member includes an engaging member that contacts a portion of the release button, a rack gear portion, wherein each rack gear portion  engages a pinion gear   to equalize movement of the rack gear members (See detailed description of the rejection of claim 10).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Wang, Tonelli and Sijmons in view of Wang K in view of International Publication DE4418429 by Kazmark (Here forth “Kazmark”).
Regarding claim 12, Wang as modified does not expressly disclose a gasket around the release button. Kazmark discloses a similar luggage system wherein a gasket (grommet 29 behaves as a seal gasket) is positioned around a perimeter of the release button (Fig 3, the gasket 29 goes around the perimeter of release button 28).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Kazmark before them, when the application was filed, to have the modified the modified suitcase of Wang to include a gasket, as taught by Kazmark, to advantageously protect the button.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733